Title: To Thomas Jefferson from Tobias Lear, 20 May 1793
From: Lear, Tobias
To: Jefferson, Thomas



May 20th: 1793

T. Lear has the honor, by the President’s command, to return to the Secretary of State the following letters &ca. which were laid before the President on Saturday the 18th. currt.
A Letter from Mr. Short of the 6th. of March.
Copy of Letters to and from the Governor of St. Augustine.
Copy of treaties between the Spaniards and several of the Indian Nations.
Copy of a letter to the Minister of France—of 15th. Curt.
Translation of Mr. Genet’s letter of Credence.
Do.of Mr. Ternant’s letter of recall.
There is also enclosed a letter from Mr. Vall Travers to the President, which he wishes the Secretary of State to peruse and give thereto such an Answer as may be proper.
 